Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 10-39 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species claims, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 5/20/2022.  Claims 1-9 are pending in this application.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/10/2019, 9/15/2020, 12/14/2020, and 1/25/2021 were filed after the mailing date of the Non-final rejection on 6/18/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
4. 	The formal drawings filed on 10/10/2019 have been approved by the examiner.

Claim Rejections - 35 USC § 102
5. 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


6. 	Claims 1, 2, 4, and 5 are rejected under 35 U.S.C. 102b as being clearly anticipated by McKenney et al. (US 2017/0149155).
 	With respect to Claim 1, McKenney teaches applying solder to a pin 114, 116, 118 comprising disposing a given amount of solder on a non-wettable surface of a planar substrate 102.  Aligning the pin 114, 116, 118 with the solder disposed on the non-wettable surface of the planar substrate 102.  Inserting the pin 114, 116, 118 in the solder.  Performing a reflow process (i.e. soldered) to cause the solder to transfer from the planar substrate to the pin 114, 116, 118 (see paragraphs 23-38; Figs. 1-3 and 4A-4F).
 	With respect to Claim 2, it is noted that the specification and claim what range the given amount of solder (S) would be to satisfy the equation.  Therefore, McKenney would teach wherein the given amount of solder is determined in accordance with the following Mathematical Equation: S = (vc + vf- vp) x 2, where S represents an amount of solder to be applied to the planar substrate, vc represents a volume of a plated cavity to be formed or already formed in a circuit board, vf represents a volume of a fillet of a solder joint to be formed between the pin and the circuit board, and vp represents a volume of the pin (see paragraphs 27-29, and 46; Figs. 1-3 and 4A-4F).
	 With respect to Claim 4, McKenney teaches wherein the planar substrate has a thickness selected so that the planar substrate remains planar throughout the reflow process (see paragraphs 5 and 29).
	With respect to Claim 5, McKenney teaches using the solder to create a soldered interface between a circuit board and the pin (see paragraphs 5 and 29).

Claim Rejections - 35 USC § 103
7. The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8. 	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
9. 	Claims 3 is rejected under 35 U.S.C. 103 as being unpatentable over McKenney et al. (US 2017/0149155) as applied to claim 1 above, and further in view of Gately et al. (US 6,541,712).
 	With respect to Claim 3, McKenney discloses the claimed invention except for explicitly having a substrate made of a fiberglass laminate material, a ceramic material, or tempered glass.  However, it is well known in the semiconductor industry to have a multi -layer laminated substrate made of fiberglass as evident by Gately (see col. 9 lines 1-7).

Allowable Subject Matter
10. 	Claims 6-9, 14 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
11. 	The following is a statement of reasons for the indication of allowance subject matter: the prior art of record does not teach or suggest the combination of a second HDI substrate laminated to the first HDI substrate such that the second trace electrically connects the second via to a third via formed through the second HDI substrate.  The second via comprises a buried via with a central axis spatially offset from central axis of the first and third vias, and the first and second vias having diameters which are smaller than a diameter of the third via in claim 6.
 	The prior art made of record and not relied upon is cited primarily to show the product of the instant invention.

Conclusion
12.	Any inquiry concerning the communication or earlier communications from the examiner should be directed to Alonzo Chambliss whose telephone number is (571) 272-1927.
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Fernando L. Toledo can be reached on (571) 272-1867. The fax phone number for the organization where this application or proceeding is assigned is 571 - 273- 8300.
 	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system Status information for published applications may be obtained from either Private PMR or Public PMR.
	Status information for unpublished applications is available through Private PMR only. For more information about the PMR system see hittp://pair-dkect.uspto.gov. Should you have questions on access to the Private PMR system contact the Electronic Center (EBC) at 866-217-9197 (toll-free) or EBC_Support@uspto.gov. 










AC/June 18, 2022 						/Alonzo Chambliss/
Primary Examiner, Art Unit 2897